Continuing Abatement Order filed August 23, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00312-CV
                                   ____________

                         BIJAN MERRIKH, Appellant

                                        V.

              JOSEPH COSTA AND JOHNA COSTA, Appellees


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-28389

                    CONTINUING ABATEMENT ORDER

      On June 9, 2022, we abated this appeal and referred the dispute to
mediation. On August 8, 2022, appellant filed a motion requesting that we continue
the abatement of this appeal to allow more time for mediation. That motion is
GRANTED.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 22, 2022. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.

                                  PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.